MATTER OF S
In EXCLUSION Proceedings
A-1127 ,206
Decided by Board Deccolber 23, 1958
Citigoarhip_acgoi,ition by child born abroad—Section 301(a)(7), (b), and (c)
of Immigration and Nationality Act—Failure to retain under section 201(g)
and (h), Nationality Act of 1940—Savings clause, section 405, Immigration
and Nationality Act.
(1) A person who acquired United States citizenship on July 12, 1934, at time
of birth abroad (to a United States citizen parent and an alien parent)
under section 1.993 of the Revised Statutes, as amended, and who tailed to
take up residence in the United States prior to her sixteenth birthday as
required by section 201(g) and (h) of the Nationality Act of Imo, retains
her United States citizenship when she complies with the provisions of section 301(b) of the Immigration and Nationality Act by coming to the United
States prior to her twenty-third birthday and establishing physical presence
in the United States for a continuous period of five years (Matter of 11—,
5 I. & N. Dec. 291 (1953), overruled.)
(2) Where such person was incorrectly informed by an American consular
officer on January 8, 1957, before her twenty-third birthday, that she had
lost her United States citizenship, nod in reliance upon such information
and without any lack of diligence on her part did not apply for and receive
a United States passport until after her twenty-third birthday and proceeded
immodiutoly upon pag,,r1 i.rinnep to this owintrv. she is entitled to admission as a United States citizen.
EXCLUDABLE Act of 1952—Section 212011(20) [8 U.S.C. 1182(a ) (20)]—No
immigrant visa.
7.
Act of 14152—Section 212(a1 (20) [8 INC.
I182;a (20)1—No unexpired passport.
BEFORE THE BOARD

Discussion: Appellant is a 24-year-old married female who
was born in Italy on Only 12, 1934. She arrived in the United
States at New I orlc via air on June 4, 1958, and applied for admis-

sion as a United States citizen. She was in possession of a United
States passport issued May 23, 1958, at Rome, Italy. This was the
only document in her possession. The special inquiry officer ordered
that she be excluded and deported from the United States as an
alien immigrant not in possession of the necessary documents. She
221

appeals to this Board from that decision, asserting her right to
admission as a citizen of the United States.
Appellant was never in the United States prior to her application
for entry on June 4, 1958. Her father was burn in tho United
States at Philadelphia, Pennsylvania, on July 23, 1908, and is,
therefore, a United States citizen by birth. He was married in
Italy on December 20, 1930, to is woman who was not a citizen of
the United States and who, at that time, had never been in the
United States. Appellant acquired citizenship of the United States
at birth under section IM of the Ttayised Statutes of the United
States, as amended by the Act of May 24, 1934. Under section 201
(g) of the Nationality Act of 1940 1 it was necessary for appellant
to arrive in (lie United States before she became 16 in order to
retain her United States citizenship. Following the enactment of
the Immigration and Nationality Act of 1952 2 the provision was
liberalized to extend her citizenship so that she might retain it if
she took up residence in the United States before reaching age 23
years and if she remained in this country for 5 years following her
entry
At the time of appellant's arrival in the United States she
was more than 23 years of age, and the epeeist inquiry officer held
Section 201. The following shall be nationals and citizens of the United
ta,tos tit birth: "" (g) A person born outside the United States and its
outlying, possessions of parents one of whom Is n citizen of the United States
who, prior to the birth of such person, has had ten years' residence is the
United States or one of Its outlying possessions, at least five of which were
after attaining the age of sixteen years, the other being an Mien: Provided,
That in order to retain such citizenship, the child must reside in the United
States or its outlying possessions for a period or periods totaling five years
between the ages of thirteen and twenty - one years: Provided further, That,
if the ohild has not taken up a residence in the United States or its outlying
possessions by the time he reaches tne ag e of enstoen rears, or If he resides
abroad for such a time that it becomes impossible for him to complete the
Owe years' residence in the United. States or its outlying possessions before
reaching the age of twenty-one years, his American citizenship shalt thereupon
cease. * *
"Sec. 301. (a) The following shall be nationals and citizens of the United
States at birth: (7) a person horn outside the geographical limits, of the
United States and its outlying possessions of parents one of whom is an alien,
and the other a citizen of the United States who, prior to the birth of such
person, was physically present In the United States or its outlying possessions
for a period or periods totaling not less than ten years, at least five of which
were aft,. attaining rho age of fourteen years * * *
(b) Any person who is a national and citizen or the Unitorl States at birth
under paragraph (7) of subsection (a), shall lose his nationality and citizenship unless he shall come to the United States prior to attaining the age of
twenty-three years and shall immediately following any such coming be continuously physically present in the United States for at least five years * * 0.
[Amended by section 19, P.L, 85-315, but amendment not pertinent here.]
(c) Subsection (b) shall apply to a person born abroad subsequent to May
24, 1934 0 00 .
222

she had lost her United States citizenship. At the time of her
hearing before the special inquiry officer she did not know, and at
the time of oral argument before this Board her attorney and the
Ser vice representative had not yet been informed, of the rationale
for the issuance of a United States passport to her by the American
Embassy at Rome even though she was more than age 23.
An inquiry concerning the citizenship status of appellant was
addressed by the District Director of the Immigration and Naturalization Service at Philadelphia on October 9, 1958, to the Chief of
the Foreign Adjudications Division, Passport Office, Department of
State. The responsive communication has been referred to us. It
states that the records of the Passport Office show that appellant's
father listed her as his minor child in connection with his passport
application executed at the American Embassy at Rome on January
31, 1950. On January 8, 1957, her brother listed her as his sister in
connection with his registration application also executed at the
American Embassy at Rome. Appellant first made formal application for a passport on May 9, 1958. (She was by then more than
23 years old.) The State Department further advises as follows
(in pertinent part)

•

It has been the long-standing practice of the American Consular posts
abroad, including the Rome Embassy, to inform applicants for passports or
registrations of the citizenship status of other members of their families
listed 111 connection With tam applications. Our Embassy at name nas reported that it has no reason to believe that Mrs. S--- was not so informed
through her father and brother on January 31, 1950, and January 8, 1957,
respectively, In view of our interpretation of section 301(b) and (c) of the
Immigration and Nationality Act prior to the decision in the case of Lee You
Fee v. Males,3 this office takes the position that Mrs. S— was incorrectly
informed on January 8, 195? by the Rome Embassy, through her brother, that
she had lost her United States citizenship under section 201 (g) and (h) of
the Nationality Act by reason of her failure to take.up United States residence
prior to her sixteenth birthday. Consequently, the Passport Office considers
that Mrs. S—'s failure to establish her residence in the United States prior
to her twenty-third birthday must he attributed to the fault of the United
States Government. We also consider that for the purpose of complying with
the live-year physical presence requirement of section 301 (h), as amended,
Mrs. may be regarded to have been constructively physically present in
the United States at least for a period of time to enable her to comply with
the retention of citizenship requirement of the same section.
In view of the above the American Embassy at Rome issued on May 23,
1958 United States passport No. 89095 to E
D
M
S
The action (akem in this coos is in accordance with State Department memoranda. wherein the Department of State outlined the

categories of persons who would be considered eligible for documentation as United States citizens, even though they had failed to
355 U.S. (11 (1957).
Memo CA-7479, March 3, 1958, as amended by a memorandum of October
14, 1958,

223

establish residence in this country prior to reaching age 23. These
memoranda refer to changes in the interpretation of section 301 (b)
and (c) of the Immigration and Nationality Act, resulting from
the ruling of the Solicitor General and the affirmance thereof by
the Supreme Court in the case of Lee You Fee v. Dulles, referred
to above. It was originally the view of the State Department, the
Immigration and Naturalization Service, and this Board that
United States citizenship lost under section 201(g) of the Nationality Act of 1010 for failure to come to the United States before
age 16 was not restored by section 301 (b) and (c) of the Immigration and Nationality Act (enacted June 27, 1952 and effective December 24, 1952). It was our belief that the savings clause contained in section 405(c) 5 operated in this situation rather than the
provision of section 301(c) which says, "Subsection (b) shall apply
to a person born abroad subsequent to May 24, 1934." This view
was set forth in Matter of B , 5 I. & N. Dec. 291 (B.I.A., 1953),
which we now consider overruled. The Circuit Court lated adhered
to this position in Lee You Fee v. Duffles, 236 F.2d 885 (C.A. 7,
1956). However, the Solicitor General of the 'United States confessed error in this matter and the Supreme Court approved his
action reversing the decision of the Circuit Court of Appeals and
remanding the ease to the District Court with directions to vacate

its order (355 U.S. 61 (1957)). A decision following the revised
, 7 I. & N. Dec. 646, which quotes at length
view is Matter of
from the brief for the Government submitted by the Department of
Justice in support of its confession of error in Lee You Fee. The
conclusion of the Solicitor General was that section 301 (c) renders
the general savings clause inapplicable, so that, although a petitioner had lost his citizenship under the 1940 act, he, could regain
that citizenship under section 301 (b) and (c) of the 1952 act by
coming to the United States before he became 23 years of age.
State Department memoranda circulated to all diplomatic and
consular posts declared that an applicant over age 2:5 at time of
documentation, who acquired United States citizenship at birth,
and who applied for a passport before reaching 23, whose application was disapproved because she had failed to take up residence
in the United States before reaching 16, may now be given a United
States passport (under conditions enumerated, which are not relevant here because they have been complied with). The memoranda
stipulated that the applicant must have been "wrongfully refused
documentation" or "misinformed" that she had lost United States
5 SEC. 405. (c) Except as otherwise specifically provided in this Act, the repeal of any statute by this Act shall not terminate nationality heretofore lawfully acquired nor restore nationality heretofore lost under any law of the
United States or any treaty to which the United States may have been a party.

114

citizenship under section 201 (g) of the 1940 act for failure to come
to the United States before age 16. She must have been prevented from complying with section 301(h) of the Immigration and
Nationality Act by the erroneous previous interpretation of section 301(b) by the State Department. This instruction assumes
further that the applicant has never performed any expatriative
act and that she previously applied for documentation after June 27,
1952, but before she reached age 23. Applying these principles to
the instant case, and assuming that appellant was incorrectly informed through her brother on January 8, 1957, at which time she
was not yet 23 years of age, that she had lost her United Staten
citizenship, she falls squarely within the category of persons described in the State Department memoranda as a person who is
entitled to is United ,States pnssport in spite of the fact that she
failed to arrive in theUnited States before she became 23 years of age.
The record shows that a United States passport was issued to
M , appellant's father, at Rome on January 7, 1955.
G D
Appellant's father testified that he filed a petition in Philadelphia
for his daughter to come to the United States three-and-a-half years
before the hearing. This would place the date of the filing of the
petition for appellant early in 1901. Appellant's mother arrived
in the United States in May 1956. Her father stated that he at
first filed a visa petition to obtain an immigrant visa under the
quuta for his daughter, but at the time her mother came to the

United States in 1956 the American Consul at Naples told his
daughter that she could file her own petition, because her father
was a United States citizen. After June 27, 1952, the date of the
passage of the Immigration and Nationality Act, she was incorrectly informed that she no longer had a claim to United States
citizenship. Her failure to arrive in the United States and take up
permanent residence here prior to her 23rd birthday was the result
of failure of consular officials to provide a United States passport.
The record does not establish lack of diligence in protecting her
claim to citizenship. There is no way in which she could lawfully
have entered the United States to take up permanent residence
Prior to the date on which she did so. It will be ordered that
appellant be admitted to the United States for permanent residence
as a United. States citizen.
Order: It is ordered that the appellant be admitted to the United
States as a United States citizen.

:225

